department of the treasury internal_revenue_service washington d c sep set ep be tz xxxxxxxxxx xxxxxxxxxx xxxxxxxxxx xxxxxxxxxx xxxxxxxxxx xxxxxxxxxx xxxxxxxxxx xxxxxxxxxx xxxxxxxxxx tax_exempt_and_government_entities_division u i l xxxxxxxxxxxxxxx xxxxxxxaxxxxxxxx xxxxxxxxxxxxxxx legend taxpayer a taxpayer b ira x non-ira account c financial_institution d amount amount ira y bank e code dear xxxxxxxxxxx this is in response to your letter dated date as supplemented by correspondence dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the following facts and representations have been submitted under penalty of perjury in support of your request on date taxpayer a and taxpayer b received distributions from ira x and ira y respectively taxpayer a and taxpayer b assert that their failure to accomplish the rollovers within the 60-day period under sec_408 of the code was due to their mistaken belief that they had days from the date of the distributions to rollover amount and amount into iras taxpayer a and taxpayer b owned ira x and ira y respectively which were maintained by financial_institution d on date taxpayer a received a distribution of amount from ira x and taxpayer b received a distribution of amount from ira y on date a date within the 60-day period taxpayer a and taxpayer b deposited amount sec_1 and into a non-ira account non-ira account c which was maintained by bank e amount sec_1 and have remained in non-ira account c based on the facts and representations taxpayer a and taxpayer b request that the internal_revenue_service service waive the day rollover requirement with respect to the distribution of amount from ira x and amount from ira y sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed bya financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayers a and b supports their assertion that their failure to complete a rollover was due to their mistaken belief that they had days from the date of distribution to rollover amount sec_1 and into an ira therefore pursuant to code sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira x and amount from ira y taxpayers a and b are granted a period of days from the issuance of this ruling letter to contribute amount sec_1 and into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution the contribution will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions re garding this letter please contact xxxxxxxxxxxxxx at xxxxxxxxxxxxxxx all corres pondence should be addressed to se t ep ra t sincerely yours erri m edelman manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
